Citation Nr: 1454665	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for an acquired psychiatric disability.

5.  Entitlement to an initial compensable rating for vertigo.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney-at-Law




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant was a member of the Texas Army National Guard from May 1984 to May 1990, during which time he had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

These matters came to the Board of Veterans' Appeals (Board) from September 2007 and September 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Board remanded these issues.  The paper claims file and VA's electronic processing systems have been reviewed.

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record in a November 2013 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an October 2013 submission, the appellant, through his attorney, requested a videoconference Board hearing with regard to the service connection issues in appellate status.  Remand is necessary to schedule the appellant for a hearing.

With regard to the issue of entitlement to an initial compensable rating for vertigo, in a December 2012 rating decision, service connection was established for vertigo (claimed as head injury) and a noncompensable rating was assigned, effective November 27, 2006.  In October 2013, the appellant filed a notice of disagreement with the disability rating assigned.  This issue must be remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a videoconference Board hearing for the service connection issues on appeal.  

The appellant or his attorney should clarify whether he wants to waive initial AOJ review of additional evidence submitted after the last adjudication of these issues.

2.  Issue a Statement of the Case with regard to the issue of entitlement to an initial compensable rating for vertigo.  This issue should not be certified to the Board, unless the appellant thereafter submits a timely substantive appeal.

The appellant and his attorney may submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
C. FIELDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


